DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on January 27, 2021 in which claims 1-4, 7-8, 10, 13-15 and 17; claims 5, 6, 9, 11, 12 and 16 were canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 8, line 3 after “units” insert ,associated to multiple network capabilities (NCs),.

Allowable Subject Matter
Claims 1-4, 7-8, 10, 13-15 and 17 now renumbered 1-11 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention relates to a network operation system and method for a Multi-Media Multi-Path Cartaya et al. US Patent No. 10,298,448 and Allam et al. US Patent No. 8,793,378, disclose similar methodology. However, the closest prior art of record failed to show “matching system that sends a network control instruction to a Multi-Media Multi-Path (MMMP) networking management system for managing heterogeneous networks in an integrated manner and that associates multiple service capabilities (SCs) to multiple network capabilities (NCs), the matching system comprising: a policy and rule processing unit configured to extract SC units for each application service required, combine the SC units, configure a transaction unit, and determine an amount to be charged for a transaction according to a charging rule; a matching processing unit configured to match the extracted SC units to NC units; and an NC combination processing unit configured to combine the NC units used for the matching and deliver the combination of the NC units and detailed operating conditions to the MMMP networking management system: and a trading matching database configured to match the SCs to the NCs and store a transaction unit table for which a transaction unit is set: wherein the transaction unit includes one of: a basic transaction unit in which one SC and one NC are matched on a one-to-one basis: a multi-transaction unit which includes links of two or more basic transaction units and in which multiple SCs and multiple NCs are matched: and an overall transaction unit which includes two or more multi-transaction units.” These claimed features being present in independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

Cartaya et al. US Patent No. 10,298,448 and Allam et al. US Patent No. 8,793,378, disclose similar methodology. However, the closest prior art of record failed to show “two or more heterogeneous networks, the network operation method comprising: extracting service capability (SC) units for each application service required; matching NCs required for SCs to the SCs; and generating a transaction unit in which the SCs and the NCs are matched wherein the generating of the transaction unit comprises: matching the SCs and the NCs on a one-to-one basis: and generating transaction information for an NC transaction: and wherein the generating of the transaction unit further comprises generating a multi transaction unit which includes links of two or more basic transaction units and in which multiple SCs and multiple NCs are matched..” These claimed features being present in independent claim 8 and in conjunction with all the other claimed limitations render claim 8 allowable over the prior art of record.

The closest prior art of record, Cartaya et al. US Patent No. 10,298,448 and Allam et al. US Patent No. 8,793,378, disclose similar methodology. However, the closest prior art of record failed to show “network capability (NC) trading control method for terminal-to-terminal group networking, the NC trading control method comprising: receiving a connection authorization request of a terminal to form a group; requesting matching of a service capability (SC) to be applied to an authorized terminal group and a network capability (NC) corresponding to the SC; generating a matching logic table in response to the request and delivering an NC combination and operating conditions to a networking management system; and switching a trading control link of the matching logic table to an active mode in response to a request for NC trading activation and sending an NC control request to the networking management system wherein the requesting of the matching comprises: maintaining an SC combination rule to be provided as a profile; determining a charging rule for an owner of a corresponding terminal group; and requesting matching of an SC to be applied to the terminal group and an NC corresponding to the SC after the charging rule is determined.” These claimed features being present in independent claim 15 and in conjunction with all the other claimed limitations render claim 15 allowable over the prior art of record.

As per claims 2-4, 7, 10, 13-14 and 17, these claims are at least allowable for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in respective paragraphs above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 19, 2021